STEINBERG, Associate Judge,
concurring:
I concur fully in the excellent opinion of the Court. As Judge Mankin suggests in his opinion, the holding of this case, although not the injunctive relief, applies to any communication initiated by the Veterans Benefits Administration of the Department of Veterans Affairs (VA) with a VA claimant represented by an attorney. Such communications are unlawful except as provided in the Court’s order, above. The relief granted in this case could not extend expressly to attorney William G. Smith who submitted a brief as amicus curiae. He is not a party to this proceeding as he was in the original consolidated cases, Nagler/Jones v. Derwinski, 1 Vet.App. 297 (1991). Although, in retrospect, in light of the VA’s unwarranted assurances to the Court and VA’s subsequent repetition of unlawful actions, it might appear that the injunctive relief there sought by Mr. Smith, as well as by this case’s petitioners at that time, was warranted, that matter is not presently before the Court.